REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 2/16/2021.

Election/Restrictions
Claims 1, 24 and 27 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 8/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 8/11/2020 is withdrawn.  Claims 10-14 and 24-27 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2 and 4-27 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 24 and 27, the closest prior art is US 20160223723 of Han et al. 

Regarding claims 1, 24 and 27, Han teaches a beam scanning apparatus comprising: at least one light source configured to emit lights; and a reflective phased array device configured to reflect the lights emitted from the at least one light source and incident on the reflective phased array device, and electrically adjust a reflection angle of reflected light lights reflected by the reflective phased array device based on an applied voltage from a voltage source, wherein the reflective phased array device comprises a plurality of antenna resonators respectively comprising an electrode layer and an active layer, each of the plurality of antenna resonators being independently driven, wherein the at least one light source and the reflective phased array device are disposed such that the lights are incident on the reflective phased array device at an incidence angle with respect to a normal of a reflective surface of the reflective phased array device, wherein each of the reflected lights comprises directly reflected lights that 

But Han fails to teach that wherein the plurality of antenna resonators are configured such that an intensity of the directly reflected lights is equal to an intensity of the resonated scattered lights.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a beam scanning apparatus further comprising:
wherein the plurality of antenna resonators are configured such that an intensity of the directly reflected lights is equal to an intensity of the resonated scattered lights,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2 and 4-23 are also allowed due to their dependence on claim 1.
Claims 25-26 are also allowed due to their dependence on claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872